United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 January 6, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 05-40304
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

MARIO LADERILLERO FLORES,
also known as Mario Flores,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                     USDC No. 4:04-CR-67-ALL
                       --------------------

Before REAVLEY, HIGGINBOTHAM and CLEMENT, Circuit Judges.

PER CURIAM:*

     Mario Laderillero Flores appeals from his jury conviction of

conspiring to distribute or possess with intent to distribute or

dispense methamphetamine.   He argues that the evidence produced

at trial, which merely established that he was present at the

methamphetamine transaction, was insufficient to support the

jury’s verdict.

     Flores did not move for a judgment of acquittal in the

district court.   Accordingly, this court reviews his argument

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-40304
                                -2-

only to determine if his conviction constitutes a manifest

miscarriage of justice.   United States v. Griffin, 324 F.3d 330,

356 (5th Cir. 2003).   When viewed in the light most favorable to

the jury’s verdict, the evidence produced at trial established

all of the elements of the charged conspiracy beyond a reasonable

doubt.   See id.; United States v. Chavez, 119 F.3d 342, 347 (5th

Cir. 1997).   Therefore, Flores’s conviction did not result in a

manifest miscarriage of justice.   See Griffin, 324 F.3d at 356.

     The district court’s judgment is AFFIRMED.